                                               USDC SONY
                                               DOCUMENT
UNITED STATES DISTRICT COURT                   ELECTRONICALLY-FILED
SOUTHERN DISTRICT OF NEW YORK                  DOC# ~=-=---+..q....,I

LORENE MURPHY,
                                                          =1.aj~t!j:_~=
                                               DA TE FILED:



                        Plaintiffs,          19cv5198 (JGK)

          - against -                        ORDER

VIRDA NETCO ESTABLISHMENT et al.

                        Defendants.

JOHN G. KOELTL, District Judge:
                    I



     The Clerk is directed to close Docket Number 21.

SO ORDERED.

Dated:    New York, New York
          December~, 2019
                                             John G. Koeltl
                  9----Y              United States District Judge
